United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                      January 4, 2005

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                 No. 04-10644
                               Summary Calendar



     PAIGE L. BENNER,

                                                  Plaintiff-Appellant,

             versus


     DEE ANDERSON, Sheriff, Tarrant County;
     NFN ALVARADO, Supervisor, Mid States Food Service,

                                                  Defendants-Appellees.




             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:04-CV-281-Y




Before GARWOOD, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Paige     L.    Benner,   Texas   prisoner   #   0220654,    appeals      the

district court’s dismissal of his 42 U.S.C. § 1983 complaint

pursuant to 28 U.S.C. § 1915(e)(2).          He asserted in the district

court that despite being medically ordered to follow a sodium-free

diet, he was served items containing sodium.             The district court


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
construed this claim as a challenge to Benner’s conditions of

confinement; however, if the allegations are liberally construed,

they conclusorily assert deliberate indifference to his serious

medical needs.

     Nevertheless, Benner’s factual allegations do not reflect that

the defendants showed such deliberate indifference.   See Farmer v.

Brennan, 511 U.S. 825, 842, 847 (1994)); Bickford v. Int’l Speedway

Corp., 654 F.2d 1028, 1031 (5th Cir. 1981).   As the district court

correctly observed, the week’s menu list attached by Benner to the

complaint, with salt items circled by Benner, reflect several other

items at each meal not circled nor otherwise alleged to contain

salt (nor self-evidently containing it).      The judgment of the

district court is thus

                            AFFIRMED.




                                 2